SWEET, J.,
Dissenting. — The plaintiff is the owner of what is termed the “Apex mining property,” situated in Yreka mining district, Shoshone county, Idaho. This property is composed of three claims, called the “Tip Top,” “Apex,” and “Rambler.” The defendant, a corporation, is the owner of the Sierra Nevada mining claim. The properties of plaintiff and defendant join, the three first-named claims lying along the west side line of the Sierra Nevada. Plaintiff asks that 'a writ be issued, restraining the defendant from mining and extracting ore from within the grounds of the Rambler mining claim. Defendant admits that it is extracting ore from within the lines of the Rambler, but avers that it has a lawful right so to do, by reason of the alleged fact that in crossing the west side line ci the Sierra Nevada, and entering the ground of the Rambler, it is following a vein upon its dip, the apex of which is within the boundary lines of the Sierra Nevada. Plaintiff admits that, if defendant is following a vein upon its dip, the apex of which lies within the defendant’s lines, it has, a perfect right so to do, but avers that defendant is not following the vein upon its dip, but upon its strike. It is conceded by counsel that the vein in controversy is situated on or is a part of the great mineral ledge or vein beginning with the Sullivan, in Milo gulch, and extending to the Eureka, in Government gulch, a distance of about two *711miles. Both sides appeal to the same authorities, the same cases, and, one may almost say, -to the same facts. Maps have been filed and witnesses have been examined touching every phase of the controversy; but, after a careful consideration of the entire matter, partly from the evidence and partly from the maps, acknowledged by both parties -to be correct, I find myself unabl'e to assent to nearly all the conclusions presented in the opinion just rendered, aud believe it to be my duty to dissent from the same at some length.
rf the general strike or trend of the vein is in an easterly and westerly direction, it must necessarily cross the side lines of the Sierra Nevada on its strike; and, if it so crosses the Sierra Nevada on its strike, it must pass through the Apex property on its strike, and its true dip would, under the showing made, be to the south. If, on the other hand, the general strike or trend of the vein is north and south, and admitting that it crosses the Sierra Nevada in a northwesterly and southeasterly direction, then, as a matter of course and as a matter of fact, its true dip could not be either to the north or south. It must be either to the east or west, or to the southwest or northeast, depending upon the question as to whether there is a considerable variation in the vein from a direct course of north and south. It is not necessary for me to deal extensively with the authorities cited, for the reason that no serious legal propositions are in dispute. As before stated, it is almost entirely a question of fact; certain legal propositions being, perhaps, more or less involved.
I cannot assent to the conclusion that it is the duty of the defendant to show that plaintiff is not the owner of the surface ground embraced within the lines of the Bambler. I believe the correct determination of this phase of the question to be as follows: Plaintiff must show, by a preponderance of evidence, that he is entitled to the writ asked for by reason of his ownership of the ground, and must also prove his ownership of the ground by a preponderance of testimony. Having established his title to the Bafnbler (sufficiently, at least, for the purposes of this action), and thus becoming the legal owner, prima facie, of all ore found within its boundary lines, it would devolve upon defendant to show by a preponderance of testimony that it was *712.authorized to cross its own side line into the ground of the Rambler. I am, therefore, disposed to consider the right of the defendant to enter the ground of the Rambler solely from two standpoints: First, and principally, as to whether defendant is following the Sierra Nevada vein upon its dip; and, second, the validity of the Rambler location — the latter question being hereinafter discussed from the standpoint raised by counsel for plaintiff, upon what must be termed a theory of the case, but a theory that has been implicitly accepted and relied upon in the decision -just rendered.
The court in this instance would not, of course, try the title to the surface ground of either of the properties involved. It would devolve upon the plaintiff, however, to show prima facie, a valid location; and this must depend, first, upon a valid discover, otherwise plaintiff would simply appear on behalf of the United States to enjoin the defendant from mining in ground that did not belong to it, or from unlawfully following its vein beyond its side lines. Such a position is not assumed by plaintiff, but reliance is placed upon the prima facie discovery.
Plaintiff seems to rely upon two theories, as nearly, at least, as I am able to ascertain his exact claim. One is that his location is based upon the actual discovery of the Sierra Nevada vein, as the term "vein” is commonly understood, within the lines of the Apex; and that the Sierra Nevada location was made upon the same vein as it extended in an easterly and westerly direction through the ground covered by the Sierra Nevada- location. It is also proposed to place this ease within the rule laid down in Eureka Con. Min. Co. v. Richmond Min. Co., 4 Saw. 302, Fed. Cas. No. 4548, reprinted in 9 Morr. Min. Rep. 578. At least, whether plaintiff relies upon the Eureka v. Richmond decision or not, the opinion presented is based upon that theory. This may be due to the fact that counsel for plaintiff, during his very forcible presentation of the case, always referred to the vein as a zone or belt. In the opinion rendered, it seems to be treated as a zone or belt. The conclusion must be reached, not from the evidence submitted in the case, but from the declarations of counsel. This theory is that what has heretofore been called a “vein,” extending from the Sullivan location in Milo gulch to the Eureka location in Government gulch, is *713a mineralized belt or zone, and that a location made on this belt is a location within the law; and that, therefore, a location within the boundary lines of the Apex was valid, whether any ore body located in or extending through this belt came to the surface at that point or not. In Eureka Con. Min. Co. v. Richmond, Min. CoJustice Field, speaking for the court, defines the meaning of the word 'lode,” as used in the act of Congress, as follows: “But to the practical miner, the fissure and its walls are only of importance as indicating the boundaries within which he may look for and reasonably expect to find the ore he seeks. A continuous body of mineralized rock, lying within any other well-defined boundaries on the earth’s surface and under it, would equally constitute, in his eyes, a lode. We are of opinion, therefore, that the term, as used in the acts of Congress, is applicable to any zone or belt of mineralized rock lying within boundaries clearly separating it from the neighboring rock. It includes, to use the language cited by counsel, all deposits of mineral matter found through a mineralized zone or belt coming from the same source, impressed with the same forms, and appearing to have been created by the same processes.”
Having defined a “lode,” within the meaning of the act of Congress, to be, under some circumstances, a zone or belt of mineral, Justice Field discusses the vein in controversy in the Eureka-Richmond case, and says: “We find that it is contained within clearly defined limits, and that it bears unmistakable marks of originating, in all its parts, under the influence of the same creative forces. It is bounded on the south side for its whole length, at least so far as explorations have been made, by a wall of quartzite of several hundred feet in thickness, and on its north side, for a like extent, by a belt of clay or shale ranging in thickness from less than an inch to seventy or eighty feet. At the east end of the zone, in the Jackson mine, the quartzite and shale approach so closely as to be separated by a bare seam less than an inch in width. From that point they diverge until, on the surface in the Eureka mine, they are about five hundred feet apart; and on the surface in the Richmond mine, about eight hundred feet. The quartzite had a general dip to the north at an angle of about forty-five degrees; subject to some local variation. As the course changes, the clay or shale is more *714perpendicular, having a dip at an angle of about eighty degrees. At some depth under the surface these two boundaries of the limestone, descending at their respective angles, may come together. In some of the levels worked, they are now only from two to three hundred feet apart.”
Thus, in the Eureka case, we have a belt of mineralized limestone, lying between formations of quartzite and shale. The ore is found in pockets or bodies, regardless of any uniformity in course, except as to the general course of the entire belt. Justice Field also defines a “lead” to be a vein or seam or strata indicating mineral, and, followed by the miner, takes him to the body of ore he seeks. Of course, it is understood that this vein or seam or strata must be in place; and by being “in place” it means that the mineralized substance, whatever it may be, is presented in a separate and distinct form from that which lies upon either side of it; although, perhaps, it is not necessary for the discovery that both walls be perfectly defined, and the vein, as a fissure vein, be perfectly demonstrated.
Plaintiff does not pretend that he has a vein of pay ore from the surface in the Apex ground to the point where the workings of the Apex come in conflict with those of the Sierra Nevada. He claims a seam of mineralized talc, iron, and quartzite, considered by him as an indication of ore, and that, as a miner, he believed would lead him to ore. Starting on this seam at the surface, he followed it until he reached the workings of the Sierra Nevada, and he therefore claims that the finding of ore justified his theory in following the indications mentioned. To justify the location of material of this sort in the mind of a practical miner, and in the absence of knowledge on his part that he would find a body of ore by sinking the shaft, whether he had indications of mineral or not, it is doubtful if he would expend very much money in following such an indication, unless it lay between well-defined walls, and was, in fact, a fissure vein. Then he would spend a large or a small sum of money, depending upon how strong the indications were, and whether or not he might be an adventuresome or a very conservative miner. In this case the plaintiff was bound to discover the ore, because the defendant was already taking it from the ground beneath his shaft; and, as a matter of course, it was only a ques*715tion of the depth of the shaft until the ore body would be reached. I am of the opinion that this position is not consistent with the other claim made by plaintiff — that the Sierra Nevada * is a well and clearly defined ledge, extending in an easterly and westerly direction, crossing the Sierra Nevada, and entering the ground of the Eambler upon the strike of the vein, instead of upon its dip. It is hardly possible that the two conditions can exist. If this entire quartzite belt is similar to the belt or zone described by Justice Field in Eureka Con. Min. Co. v. Richmond Min. Co., then the Sierra Nevada can be but a pocket or chute of ore in that belt. Messrs. Burke, Clement, and Porter agree that, in examining the underground workings of the Sierra Nevada, whatever its course or dip may be, they found a perfect vein, with perfect walls, and in the judgment of each it was a complete and genuine fissure.
Again, the quartzite belt is not sufficiently defined by any of the witnesses to authorize a court in sending the question to a jury on that issue. There must be something more to this belt to make it a mineralized zone, within Justice Field’s decision, than iron-stained quartzite. By the witnesses referred to, the Sierra Nevada vein is described as a very strong and powerful one. That it should stain the adjoining rock for a greater or less distance along its entire course is not at all remarkable, and would, perhaps, be expected. In defining the character of this fissure, the witnesses describe it as being incased within walls of quartzite, with a gangue between the ore body and the walls. The only thing to indicate that it is a part of a belt is that both walls are of quartzite, and this only demonstrates that it is not a contact vein.
To return to the theory that it is a belt or zone of mineral, composed of many veins and deposits, it must be borne in mind that no witness has defined it. In the Eureka case, the mineral belt, which was held to be a zone, was confined within well-defined walls of quartzite and shale; and the only thing remarkable about the vein in that case was its extraordinary width and narrowness at different places. There is no evidence whatever as to the well-defined limits, or as to the lead in question being incased between walls of any character. Proceeding on this theory, the plaintiff followed a seam composed of tale, iron, and *716mineralized quartzite from the surface in the Apex to the point where he came in conflict with the workings of the Sierra ■ Nevada, within the Eambler lines. Plaintiff had the lead, but where did it lead him? It led him to a body of ore. To what.' body of ore? To the Sierra Nevada, which had been followed from the surface, where the outcropping was plain and undisputed, to the point where plaintiff’s workings came in contact with the ore. The defendant, to be sure, had crossed the side line of its claim; and this brings us to the second phase of the-case. In crossing the side line, was it following the vein upon its dip, or upon its strike? And thus the two questions of fact, in this very important ease are before us.
In passing from the belt or zone theory of the plaintiff (if it ma,y be said that the plaintiff has any such theory), which is,, that a location anywhere on the belt, outside the lines of any other valid claim, is good, I can state that, if plaintiff had established a case sufficient to bring the issue at bar within the rule laid down in Eureka Con. Min. Co. v. Richmond Min. Co this investigation would assume more difficult proportions. Within the zone or belt theory, a location was made upon the Apex and Eambler. The examination of the witnesses shows that the discovery amounted to iron, manganese, and iron-stained quartzite. So far as any evidence has been introduced on the subject, such is the general character of the entire mountain. Again, I say, whether this mountain is in itself a vein,, lying between distinct formations and containing different veins and pockets, as in the Eureka-Eichmond case, there is not sufficient evidence to show; and, unless it does come within that rule, it is clear that no valid discovery was made on these claims lying to the west of the Nevada, unless the course of the vein is east and west, and not northwest and southeast. Under the theory adopted in the opinion just submitted, the location of the Apex is valid, because, if I correctly understand it, it is. higher on the surface of the mountain than the location in the-Sierra Nevada. Carrying out this theory, if the entire mountain is a vein, the one who finally locates on the very summit has the apex of the vein. Three or four locations of this character, if such reasoning be correct, will secure all the ore in the Coeur d’Alene.
*717Defendant contends that the Sierra Nevada vein, as located, constitutes a vein, within the meaning of the law; not as contemplated in the Eureka-Riehmond case, but that it is a true and complete fissure, and in no sense a part or portion of such a belt as is defined in said case. Each and every witness testified that this vein was perfect in every particular. Its perfection and completeness were emphasized by witnesses supposed to be interested with, or in sympathy with, both plaintiff and defendant ; and, as already stated, on all of the evidence presented, I am forced to the same conclusion, and think no court justified in accepting the zone or belt theory for any purpose whatever. "What the future may develop 1 am not here to decide. Plaintiff and defendant agree that the Nevada vein, whether it be a mineralized zone or belt, or a distinct fissure vein, as commonly understood, is a part of the great vein of mineral extending from the Sullivan to the Eureka, a distance of about two miles. Both parties admit that the true dip of a vein is at right angles to its true strike; and, as a matter of course, the converse must be true. If, therefore, the dip can be obtained, there is no difficulty in settling the true strike or course of the vein; and, on the other hand, if we can obtain the true course of the vein, it would settle the true dip. The parties to this action agree up to this point.
Plaintiff, however, maintains that the true dip can and should be ascertained from the workings within the Sierra Nevada. The defendant relies upon what the workings in the mine demonstrate, as well as upon the well-known course of the vein. I am of the opinion that the true dip of this vein may be more correctly ascertained by examining the map showing the general course of the vein along its entire known length, in connection with the workings, than by attempting to settle it from the dip in the comparatively few feet exposed in the workings of the Sierra Nevada.
It is claimed by plaintiff that the general course is easterly and westerly; and by the defendant, that it is northwest and southeast. Plaintiff urges, in vindication of his theory, that, while the vein dips to the southwest, it dips to the south more than to the southwest, and that this fact is demonstrated by the *718entire workings in the Nevada. Defendant admits that, at the place indicated, the dip is more to the south than to the southwest; but claims that, inasmuch as the course of the vein is in a northwesterly and southeasterly direction, the dip to the south is but a wave in the vein, for the reason that it is impossible for a vein running northwesterly and southeasterly to dip to the south, because the dip, as both admit, must be at right angles to the true course. Mr. Clement testified that the course of the vein through the Nevada was north and south, by forty degrees west. Mr. Gibbons testified that the vein crosses the west side line of the Sierra Nevada at right, angles. If this be true, the position taken by plaintiff is correct. Without going into a consideration of the evidence upon this point, I must conclude, from the croppings, as they appear, without dispute, along the surface of the Sierra Nevada claim; from the fact that on the line drawn from the Sullivan to the Eureka the general course or trend of this vein would be northwest and southeast; from the fact that it dips to the southwest with as much uniformity as to the south— that it cannot cross the west line of the Sierra Nevada at right angles, and that its true dip would not be to the south, notwithstanding it may thus appear from the tunnels now run upon the footwall within the Nevada claim.
Conceding that the true course of this vein is northwest and southeast, the true dip, at right angles with that course, would be southwest; which would certainly be parallel with the Nevada end lines, making said end lines practically at right angles with the true course of the vein, and the side lines substantially parallel therewith. This conclusion as to the dip and strike of the vein is based upon taking into consideration the entire course of the vein between the points indicated, the statements of witnesses, and the admissions of counsel. I do not believe the true dip of this vein can be ascertained from the underground workings in any one ruine on its course, at the depth as yet attained by any of these properties. No doubt the entire vein runs in waves, as it crosses gulches and climbs mountains, until it straightens up under the mountains, or passes beyond the effect of surface disturbances.'
*719My conclusions are: 1. If the vein in question does not come within the rule laid down in the Eureka-Richmond case, the Rambler location is void. There is no proof whatever that the mineralized belt, or portion of the mountain upon which the Rambler is located is incased within walls; or, in other words, that it constitutes a lead, lode, or vein, within the meaning of the rule laid down in the Eureka-Richmond case. Indeed, the showing as to the completeness of the Sierra Nevada vein is overwhelming; and upon that question, as the evidence now stands, it would be impossible to send the issue to a jury. 2. The true course of the vein being, in my judgment, northwest and southeast, it is impossible that its true dip could be a little east of south; and, as it is conceded that the vein crosses the south end line of the Nevada, it is impossible that it should cross the west side line at right angles. Under the showing made, the true strike must be practically at right angles with the end lines of the Nevada. I have dissented at considerable length, because I deem the conclusions reached so far from the merits involved in the issue at bar as to be dangerous to the property interests of the community, in- the absence of a demonstration of the theory set forth and adopted in the opinion, just rendered.